DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Regarding the 35 U.S.C. §112(f), invocation of claims 1-8 and 10-18, Applicants have amended the claims to clarify the subject matter, rendering the invocation moot. Therefore, the outstanding 35 U.S.C. §112(f) invocation of claims 1-8 and 10-18 is withdrawn.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an email after a telephone interview with Attorney Amichai Kotev (Reg. No. 57,668) on August 25, 2021.
In the examiner's amendment, claims 1, 13, and 18-20, as shown with underlined below, were amended:
Claim 1 (Currently Amended) A recording control apparatus configured to control data recording to a recording medium in a first unit or in a second unit smaller than the first unit, the recording control apparatus comprising:

issuing, to the recording medium, a set Free [[AU]] Allocation Unit command for recording data in a first recording mode that is a mode of guaranteeing a recording speed by controlling the data recording in the first unit;
issuing a Suspend [[AU]] Allocation Unit command for recording a position of the second unit, the position being an intermediate position in the first unit, as position information, to the recording medium, when the data recording is completed in the first recording mode, the position information being information about a position from which next data recording to the recording medium is to be started; 
predicting the position recorded by the Suspend [[AU]] Allocation Unit command into the recording medium, and controlling whether to issue the Suspend [[AU]] Allocation Unit command to the recording medium depending on a state of the first unit in which the predicted position of the second unit is included; 
issuing, to the recording medium, a Resume [[AU]] Allocation Unit command for starting recording from the position of the second unit by using the position information recorded in the recording medium in a case where the position information is recorded in the recording medium, thereby ensuring that the data is to be recorded in the first recording mode even when the recording is started from the position of the second unit that is the intermediate position in the first unit; and
issuing the set Free [[AU]] Allocation Unit command in a case where the position information is not recorded in the recording medium, thereby ensuring that the data is to be recorded in the first recording mode.
Claim 13 (Currently Amended) The recording control apparatus according to claim 1, wherein the memory and the at least one processor further execute the Suspend [[AU]] Allocation Unit command to the recording medium so that the position information about the position from which next data recording is to be started is recorded to the recording medium, and
wherein, by issuing the Resume [[AU]] Allocation Unit command to the recording medium, the memory and the at least one processor causes the data recording to be started from the position of the second unit, which is the intermediate position in the first unit, by using the position information recording to the recording medium.
Claim 18 (Currently Amended) The recording control apparatus according to claim 1, further comprising an image capturer configured to capture an image,
wherein image data captured by the image capturer is recorded to the recording medium.
Claim 19 (Currently Amended) A method of controlling a recording control apparatus configured to control data recording to a recording medium in a first unit or in a second unit smaller than the first unit, the method comprising: 
issuing, to the recording medium, a set Free [[AU]] Allocation Unit command for recording data in a first recording mode that is a mode of guaranteeing a recording speed by controlling the data recording in the first unit;
issuing a Suspend [[AU]] Allocation Unit command for recording a position of the second unit, the position being an intermediate position in the first unit, as position information, to the recording medium, when the data recording is completed in the first 
predicting the position recorded by the Suspend [[AU]] Allocation Unit command into the recording medium, and controlling whether to issue the Suspend [[AU]] Allocation Unit command to the recording medium depending on a state of the first unit in which the predicted position of the second unit is included; 
issuing, to the recording medium, a Resume [[AU]] Allocation Unit command for starting recording from the position of the second unit by using the position information recorded in the recording medium in a case where the position information is recorded in the recording medium, thereby ensuring that the data is to be recorded in the first recording mode even when the recording is started from the position of the second unit that is the intermediate position in the first unit; and
issuing the set Free [[AU]] Allocation Unit command in a case where the position information is not recorded in the recording medium, thereby ensuring that the data is to be recorded in the first recording mode.
Claim 20 (Currently Amended) A non-transitory computer-readable storage medium that stores a program for executing a method of controlling a recording control apparatus configured to control data recording to a recording medium in a first unit or in a second unit smaller than the first unit, the method comprising:
issuing, to the recording medium, a set Free [[AU]] Allocation Unit command for recording data in a first recording mode that is a mode of guaranteeing a recording speed by controlling the data recording in the first unit;
Allocation Unit command for recording a position of the second unit, the position being an intermediate position in the first unit, as position information, to the recording medium, when the data recording is completed in the first recording mode, the position information being information about a position from which next data recording to the recording medium is to be started;
predicting the position recorded by the Suspend [[AU]] Allocation Unit command into the recording medium, and controlling whether to issue the Suspend [[AU]] Allocation Unit command to the recording medium depending on a state of the first unit in which the predicted position of the second unit is included; 
issuing, to the recording medium, a Resume [[AU]] Allocation Unit command for starting recording from the position of the second unit by using the position information recorded in the recording medium in a case where the position information is recorded in the recording medium, thereby ensuring that the data is to be recorded in the first recording mode even when the recording is started from the position of the second unit that is the intermediate position in the first unit; and
issuing the set Free [[AU]] Allocation Unit command in a case where the position information is not recorded in the recording medium, thereby ensuring that the data is to be recorded in the first recording mode.

Allowable Subject Matter
Claims 1, 19, and 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 

“issuing, to the recording medium, a set Free Allocation Unit command for recording data in a first recording mode that is a mode of guaranteeing a recording speed by controlling the data recording in the first unit;
issuing a Suspend Allocation Unit command for recording a position of the second unit, the position being an intermediate position in the first unit, as position information, to the recording medium, when the data recording is completed in the first recording mode, the position information being information about a position from which next data recording to the recording medium is to be started; 
predicting the position recorded by the Suspend Allocation Unit command into the recording medium, and controlling whether to issue the Suspend Allocation Unit command to the recording medium depending on a state of the first unit in which the predicted position of the second unit is included; 
issuing, to the recording medium, a Resume Allocation Unit command for starting recording from the position of the second unit by using the position information recorded in the recording medium in a case where the position information is recorded in the recording medium, thereby ensuring that the data is to be recorded in the first recording mode even when the recording is started from the position of the second unit that is the intermediate position in the first unit; and
issuing the set Free Allocation Unit command in a case where the position information is not recorded in the recording medium, thereby ensuring that the data is to be recorded in the first recording mode.”
Claims 2 to 8 and 10 to 18 depend on claim 1, therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484